DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
	Claim Status
Claim 18 has been amended; support for claim 18 is found in Figure 14.
Claims 1-17 have been cancelled.
Claims 18-29 are currently pending and have been examined on the merits in this office action.

Claim Interpretation
Claim 18 contains the limitation “wherein a height of wall defining a plurality of insertion holes at the upper peripheral wall section of the holder is substantially less than a height of the one or more jelly roll electrode assemblies being received in said insertion holes.” The phrase “substantially less” is interpreted to mean that the jelly roll visibly protrudes from the insertion holes of the upper peripheral wall section of the holder.

Allowable Subject Matter
Claims 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach all the claim limitations of the independent claim. The closest prior art of record is considered to be Lee- US 2011/0104540 A1. Lee discloses a rechargeable battery with jelly rolled electrode groups provided in a casing (Figure 3). The jelly rolled electrode groups are inserted into a spacer 70 having a plurality of insertion holes that hold the electrode groups in place. The spacer 70 correlates to the holder of the instant application. The spacers 70 have penetrating holes 72 provided to allow for passage of an electrolyte solution throughout the battery module (Figure 6). Lee fails to teach nor render obvious wherein the spacer has an upper peripheral wall section that engages with the battery terminal to facilitate a direct physical and electrical contact of the jelly roll electrode assemblies with the battery terminal. Additionally, Lee fails to teach wherein the insertion holes of the spacer are provided at less than a height of the jelly roll electrode assemblies. Lee teaches wherein the height H1 of the electrode group is the same or smaller than the height H2 of the spacer. Therefore, Lee discloses the opposite configuration of the claimed invention and is structurally different than the claimed invention. A skilled artisan would have no teaching, motivation, nor suggestion to modify the spacer to have an upper peripheral wall section that engages the terminal in a direct and electrical configuration and to change the height of the spacer H2 to be smaller than the height of the electrode H1.

Other references considered to be close prior art are the following: Onnerud-US 2018/0287127 A1 and Mori-US 2014/0113185 A1. Mori discloses an electricity storage device in which a wound battery element 4 is within an outer packaging case 8. Mori teaches wherein current collector plates 32 and 34 are placed directly on a top face of a battery element (Figure 2) and is then connected to the terminal of the battery. Mori fails to teach of a holder that positions the battery elements, wherein the holder engages with direct physical contact and electrical contact the battery terminal and the height of the insertion holes being less than the height of the electrodes. Furthermore, Mori fails to cure the deficiencies of Lee. Onnerud discloses a casing for an electrode assembly with a plurality of batteries 110 defined within jelly roll sleeves 108 (Figure 5) that are housed in a support structure 106. The support structure of Onnerud fails to teach of an upper peripheral wall section that engages directly with the battery terminal and heights of the walls defining a plurality of insertion holes at the upper peripheral wall section of the holder is substantially less than a height of the one or more jelly roll electrode assemblies. Onnerud fails to teach of the direct connection of the support structure to the terminals as well as channels to allow for fluid communication of the electrolyte to the jell roll electrodes. The batteries of Lee, Onnerud and Mori are structurally different than the claimed invention and no combination of the cited references render the independent claim 18 obvious.

Claims 19-29 are allowable as being dependent on an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728